ON REHEARING
PER CURIAM:
Dion Thomas appeals the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Thomas, No. CA-04-864-F (E.D.N.C. Dec. 27, 2004). We dispense *834with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED